Case 9:21-cv-80148-DMM Document 16 Entered on FLSD Docket 02/26/2021 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   Matthew Carango and Fred Heidarpour, on
   their own behalf and on behalf of all others
                                                      Civil Action No.: 9:21-cv-80148-DMM
   similarly situated,

                            Plaintiffs,
                                                      MOTION FOR EXTENSION OF ALL
           v.
                                                      PRETRIAL DEADLINES AND
                                                      REQUEST TO VACATE TRIAL DATE
   The Altitude Group, LLC d/b/a Core Home
   Security, LLC, a Florida Limited Liability
                                                      JURY TRIAL DEMANDED
   Company,

                            Defendant.


         Plaintiffs Matthew Carango and Fred Heidarpour (“Plaintiffs”) respectfully request that

  the Court issue an Order extending all pretrial deadlines and vacating the trial date. In support of

  the instant motion, Plaintiffs state as follows:

         1.        On January 25, 2021, Plaintiffs filed the instant action against Defendant The

  Altitude Group, LLC (“Defendant”) alleging wide-scale violations of the Telephone Consumer

  Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.)

         2.        On February 18, 2021, the Court issued an Order scheduling the jury trial in this

  case to commence on September 27, 2021, and ordering the Magistrate Judge to issue a

  scheduling order setting all pretrial deadlines. (Dkt. 10.)

         3.        On February 22, 2021, Judge Brannon issued the Pretrial Scheduling Order,

  which set the following deadlines:

                a. Deadline to File Discovery Plan: within 14 days of Defendant’s appearance;

                b. Deadline to Amend Pleadings and Add Parties: March 22, 2021;

                c. Motion for Class Certification Due: April 5, 2021;

                d. Plaintiffs’ Expert Disclosure(s): April 19, 2021;
Case 9:21-cv-80148-DMM Document 16 Entered on FLSD Docket 02/26/2021 Page 2 of 5




               e. Defendant’s Expert Disclosure(s): May 17, 2021;

               f. Witness Lists to be Exchanged: June 14, 2021;

               g. All Discovery to be Completed: July 12, 2021;

               h. Deadline to File Pretrial Motions: July 26, 2021;

               i. Joint Pretrial Stipulation to be Filed: August 30, 2021;

               j. Objections to designation of depositions Due: September 13, 2021;

               k. Jury Instructions and Proposed Findings of Fact and Conclusions of Law:

                  September 20, 2021; and

               l. Mediation or Settlement Conference: 60 days prior to trial.

  (Dkt. 11.)

         4.       Plaintiffs respectfully request that the Court vacate the current pretrial deadlines

  and trial date and reset the deadlines as set forth below. The proposed schedule is necessary

  given the current posture of the case and the need for precertification discovery. That is,

  Defendant has not yet responded to Plaintiffs’ Complaint and no discovery has taken place. Here,

  Plaintiffs anticipate that a considerable portion of the evidence relevant to class certification is

  within the possession of Defendant and/or unknown third parties.

         5.       Consequently, Plaintiffs respectfully request that the Court enter a ten (10) month

  schedule to complete all fact and expert discovery. The first eight months will be devoted to fact

  discovery and the last two months will be devoted to expert discovery. The deadline to complete

  discovery would be December 23, 2021. Following the close of this ten month discovery period,

  the Parties would brief class certification. Plaintiffs’ Motion for Class Certification shall be filed

  no later than December 31, 2021. Following a ruling on class certification the Court would hold

  a subsequent case management conference and establish a schedule for the remainder of the case,



                                                    2
Case 9:21-cv-80148-DMM Document 16 Entered on FLSD Docket 02/26/2021 Page 3 of 5




  including a period for any remaining merits-based discovery, and dates for summary judgment

  briefing, pretrial conferences, and the trial.

          6.      Therefore, Plaintiffs propose the following deadlines:

               a. Deadline to File Discovery Plan: within 14 days of Defendant’s appearance;

               b. Deadline to Amend Pleadings and Add Parties: June 23, 2021;

               c. Motion for Class Certification Due: December 31, 2021;

               d. Plaintiffs’ Expert Disclosure(s): October 22, 2021;

               e. Defendant’s Expert Disclosure(s): November 12, 2021;

               f. Witness Lists to be Exchanged: TBD;

               g. All Discovery to be Completed: December 23, 2021;

               h. Deadline to File Pretrial Motions: TBD;

               i. Joint Pretrial Stipulation to be Filed: TBD;

               j. Objections to designation of depositions Due: TBD;

               k. Jury Instructions and Proposed Findings of Fact and Conclusions of Law: TBD;

                  and

               l. Mediation or Settlement Conference: 60 days prior to trial.

               m. Trial: TBD

          7.      In short, an extension of the existing deadlines is necessary to enable Plaintiffs to

  gather the evidence necessary to present the Court with an adequate record upon which it can

  fairly determine whether certification is appropriate.

          WHEREFORE, Plaintiffs respectfully request that the Court issue an Order extending all

  remaining deadlines as set forth above.




                                                    3
Case 9:21-cv-80148-DMM Document 16 Entered on FLSD Docket 02/26/2021 Page 4 of 5




                               CERTIFICATE OF CONFERRAL

         Plaintiffs’ counsel conferred with counsel for Defendant regarding the relief sought in the

  instant motion. Defense counsel has indicated that Defendant takes no position on the instant

  motion.


  Dated: February 26, 2021                     By: /s/ Ryan S. Shipp
                                               One of Plaintiffs’ Attorneys

                                               Ryan S. Shipp
                                               Florida Bar ID 52883
                                               ryan@shipplawoffice.com
                                               Law Office of Ryan S. Shipp, PLLC
                                               814 Lantana Road, Suite 1
                                               Lake Worth, Florida 3346

                                               Steven L. Woodrow
                                               (swoodrow@woodrowpeluso.com)*
                                               Patrick H. Peluso
                                               (ppeluso@woodrowpeluso.com)*
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               Telephone: (720) 213-0675

                                               *admitted pro hac vice




                                                  4
Case 9:21-cv-80148-DMM Document 16 Entered on FLSD Docket 02/26/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above titled document

  was served upon counsel of record by filing such papers via Court’s ECF system on February 26,

  2021.

                                                /s/ Ryan S. Shipp




                                                  5
